Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
	Claims 1-3, 8, 11-18, 24, 33, 34, 36-39 and 44 are pending and currently under examination.  
Information Disclosure Statement
	There is not submission of an Information Disclosure Statement at the time of examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 11-18, 24, 33, 34, 36-39 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Heartlein et al. (US 2015/0038556), Taylor-Cousar, Jennifer L., et al. ("Tezacaftor–ivacaftor in patients with cystic fibrosis homozygous for Phe508del." New England Journal of Medicine 377.21 (2017): 2013-2023) and Bailey et al. ("Nanoparticle formulations in pulmonary drug delivery." Medicinal research reviews 29.1 (2009): 196-212).
Heartlein et al. teaches a method comprising administering to a mammal a nebulized pharmaceutical composition comprising an mRNA encoding a CFTR protein encapsulated in a lipid nanoparticle (e.g., see claims 48-70 and paragraphs [0122-0132]).  Heartlein et al. teaches that the mRNA can be administered by inhalation (see 
Although Heartlein does not explicitly teach that the mRNA encoding a CFTR protein was administered to a primate, Heartlein does demonstrate successful delivery of a nebulized pharmaceutical composition comprising an mRNA encoding a CFTR protein encapsulated in a lipid nanoparticle to a pig and explicitly teaches, “Taken together, the experiments highlight the overall practicality and feasibility for delivering CFTR mRNA to the lung of a human subject and demonstrate the effectiveness of in vivo CFTR protein production for therapeutic use.” (See [0304]).
It was known in the art that treatments of Ivacaftor are common subjects with CFTR, particularly in subjects with CFTR Fe508del mutation (see Taylor-Cousar et al. at least page 2013).  Taylor-Cousar teach measuring treatment effects using a forced expiratory volume measurement look at less or greater than 70% (see page 2015). It was further well know that nanoparticle formulations are very efficient for drug delivery as taught by Bailey et al.  Bailey et al. teach the advantages of nanoparticle formulations for drug delivery (see page [201] and teach the nanoparticle droplet size is from 1-5 um for efficient passage and teach the nanoparticle comprises stabilizers such as trehalose (see page [207]). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was filed to use the method of administering a mRNA encoding CFTR to a human subject (i.e., a primate), with a reasonable expectation of 
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

	In this case, Heartlein provides explicit motivation to treat a human subject using a nanoparticle formulated as claimed, the formulation which is known in the prior art for efficient drug delivery to the lung.  Furthermore, the positive results demonstrated in mammals, particularly in pigs, provides a reasonable expectation of success.  
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 8, 11-18, 24, 33, 34, 36-39 and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 23, 27, 29, 33-35, 41, 42 of copending Application No. 15/907131 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claims of this application are drawn to methods that comprise administering a lipid nanoparticle encapsulated mRNA encoding a CFTR protein.  Claims 1, 5-8, 35, 41, 42 of the reference application are drawn to a composition comprising a lipid nanoparticle encapsulated mRNA encoding a CFTR protein, which could be used in the method of the instant application. The instantly claimed method is not patentably distinct from the method claims of the reference application.
It is noted that the Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), indicated that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 8, 11-18, 24, 33, 34, 36-39 and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42, 49, 50, 54, 61, 71, 73, 80, 84 of copending Application No. 15/809605 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claims of this case are drawn to methods that comprise administering a lipid nanoparticle encapsulated mRNA encoding a CFTR protein.  Claims 42, 49, 50, 54, 61, 71, 73, 80 of the reference application are drawn to a composition comprising a lipid nanoparticle encapsulated mRNA encoding a CFTR protein, which could be used in the method of the instant application.
It is noted that the Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), indicated that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								





/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635